DETAILED ACTION
Allowable Subject Matter
Claims 2-4, 8-10 are allowed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Handa et al (JP 2003-80482 as provided in IDS – citations are to the provided machine translation generated by esp@cenet) .


Handa teaches:


1. A robot teaching device configured to perform teaching of a robot, the robot teaching device comprising:
a display device (display as in l. 30 [0002] of p. 1);
an operation key formed of a hard key or a soft key disposed on a display screen of the display device, the operation key including an input changeover switch configured to switch whether or not to accept voice input (key for switching manual or voice operation l. 231 [0005] on p. 6);
a microphone configured to collect voice and output a voice signal (microphone, l. 427, p. 11);
a voice recognition section configured to perform voice recognition processing on the voice signal (see voice operation as described starting l. 420 on p. 11)
and output character information represented by the voice (“. This is a display unit that displays necessary information for the operator in characters, graphics, or symbols. The operator checks the operation while looking at the robot mechanical section 61, and checks the work content of the robot while looking at the command display section 65c at hand.” p. 2 first paragraph);
a correspondence storage section configured to store each of a plurality of types of commands used in the teaching of the robot and a recognition target word in association with each other (see the stored voice operation as in control unit 15d, ll 316-318 on p. 8);
a recognition target word determination section configured to determine whether or not a phrase represented by the character information includes the recognition target word stored in the correspondence storage section (see the display of the recognized target command word, “By displaying, the operator can confirm in advance whether the operation command is correctly recognized, so that the operator can quickly proceed to the next work without interrupting the work as in the conventional example, and the work efficiency is improved.” p. 9); and
a command execution signal output section configured to switch, in response to the input changeover switch being operated, between a first operation in which a signal for executing the command corresponding to an operation to the operation key is outputted and a second operation in which a signal for executing the command stored in the correspondence storage section in association with the recognition target word determined to be included in the phrase represented by the character information is outputted (see the manual confirmation switch as taught on p. 9 starting l. 346 which requires a manual key button to be pressed after the recognized voice command is displayed).

5. The robot teaching device according to claim 1, wherein the command execution signal output section includes an execution permission request section configured to cause the display device to display an image representing a message requesting execution permission before outputting a signal for executing the command (see the manual confirmation switch as taught on p. 9 starting l. 346 which requires a manual key button to be pressed after the recognized voice command is displayed).

6. The robot teaching device according to claim 5, wherein the execution permission request section determines whether the command is permitted to be executed based on an input operation via the operation key (see the manual confirmation switch as taught on p. 9 starting l. 346 which requires a manual key button to be pressed after the recognized voice command is displayed).

7. The robot teaching device according to claim 5, wherein the execution permission request section determines whether the command is permitted to be executed based on the character information output from the voice recognition section (see the manual confirmation switch as taught on p. 9 starting l. 346 which requires a manual key button to be pressed after the recognized voice command is displayed).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew H Baker whose telephone number is (571)270-1856. The examiner can normally be reached Monday-Friday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW H BAKER/               Primary Examiner, Art Unit 2655